OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                             AUSTIN




Honorable   Robert D. Pen?
County Attorney
Reeve8 County
Peoor, Texar


Dear sat




                                             OS River and flat-
                                             0 the vaterr 0r the
                                            ed under Artlole




                                      r Control Dlrtrlct




            “Sub-&.  1. The Board of Mreotorr of ruoh
      Dlstriotr rim11 Wve uul 8r8 hereby olothed rith
      the povec a ndlthorltf to aAopt 8nd promulgate
      811 such remomble awl.8 uul regu~tlonr l8 me
      deemed neaerrary for pnsbrvlng the unitary aon-
      dition of all uatem oontrollbdby the Di@trlct,
      to prevent veto or v8tar, or the wmthorired we
Honorable Robert D. Penn, Page 2

     thereof, t6 regulate rorldence, boating and camp-
     Iizgand all rroreatlonaland busInes8 prlvilrger
     upon any body of vater, and any bod7 of land ovned
     or controlled by such DIstrIct.s,....etc.

          “Sub-seo. 2. Provides a punishment by a fiae
     not to exceed #lOO.OO or ImprI8onmentIn th8 oounty
     jail not to exceed 30 da78 or both such fIn8 and
     Imprlsomwnt for the violation of auah rules and
     regulations after due promlgatlon thereof.
          “The District has promulgated osrtain rule8
     and regulations in oomplianaevlth the procrdure
     outlined In Sub-sea. 2 of said Artlole 7652a.
          “Certain flshsrman In trying to circumvent
     these rules and regulations,go into Hev Xexiioo,
     plaoe their boats in the river and float dwn the
     river Into the vaters of the lake, aatah their fish
     and go baok up the river Into Hew NexIoo and dls-
     embark. At no time do they get off,the vater of
     the lake onto the land adjaaen$ thereto vhieh I8
     wned and controlled by thr Dlstrlot.
          “The question Involved Is: Can th88e fishermen
     be prosecuted~under&tie18 76f$!a,  of the Bevlsrd Civil
     Statutea for violating th8 rule8 and regulations a8
     promulgatedby the Dlstrlot under these cIraumH.ancea?”
          We interpret your request to bet Ssy the Board of
Directors of the Dlstrlot promulgate rules aad regulations
vhIch mrryform the basis for a crImlnal prorecutlon? Therefore,
In thla opinion ve are not attempt- to pass upon the valIdit
or the rules and regulations as promulgatedby the Dlstrlot,
but are only passing upon the queatlon of vhether rule8 and re-
gulations promulgated br the Dlstrlet, othervise valid aa7 be
made the basis of oriminalproseoution under J&la18 ‘&a,
Vernon’8 Civil Statutes.
          The Constitution o? T8xas, &tIole 16, Stztlon59 (a)
and (b), vhlch beoams etfeotlve Oatober 2, 1917, reads as follovst
          ‘Sec. 59s. The cons8rvatIonand developmmt
     of all of the natural resouroe8 af thI8 State, ln-
     eluding the oontrol, storing, preservationand dlrr-
     tribution OS Its 8torm and flood vatw8, the vater8
     of Its rivers and streams, for Irrlgatlon,pwcr
     and all other useful purpo8e8, the reohnmtlon  asd
     irrigation OS Its arid, semi-arid ad other landa
     needing Irrlgatloe, and reOlaI8atIOnand dralmge Of
     Its orerfloved lands, and other landr needing drain-
                                                                       63




Honorable Robert           0. Pam, Page 3


     age, th8 oanrervatloa8ad denlopmat or its
     forests, vater and Wo-eleotrio    pwor, the navi-
     gatlon of its inland and oo88tal vatera, aad the
     pr88orv8tIon and oOMOm8tlOn   of all rwh natural
     POSOUZ'O~SOf th@ stat. U'. eaoh end 811 &rob7
     de&and publlo rights and dutlor: and the Loglr-
     laiao8hall pus all ruoh lava a8 nuy k appropriate

             ‘(i)      There MT Ee oruted vU&ia the State of
     Texas, or the State PIJ bo divided  Into, rwh number
     0r ooxu4matloa and reolamtloa   di8trlot8  80 may be
     determIn8d to b8 lrrmtial to the looorpliahm8ntof
     the pU?pOSeS Of this -&ttt     t0 th. OOMtitUtiOa,
     vhioh diStPiOt8 S-11 be governmental rgeaolea and
     bodies polltlo and OOrPOr8te vlth SUOh povera of
     governmnt and vlth the authorit? to rrenlre 8uOh
     rights, prIvIlego8 and ?uaotloru coaaerning the Sub-
     jeot matter of this ammdt8@ntu ialq be oonfernd br
     l&T.”

             T h ek@SbttU'O,        ?Ozltit.
                                           PPrpOSeS Of ,@ ViXlg
                                                             lffeo t
to Artiolo 16, Sootion 59 (a) and (b) o? the Con8tItutlon,rupra,
rnaoted Chapter 2, Title 128, Vernont8 ClvIl Statutes, and par-
tlaular attention is dinoted to Artloler 7271 and 76528 of
Title 128.
             Artlole 7471 NdS,         la part, a8 ?011ow8,
          "In the oonaervcrtlon aad utlllratloa of vater
     deolared the property of the State, the pub118 vel-
     fan requin8 not only the reUOgaltIoa of we8
     beaefioial to the pub110 veil boIag, but requires
     as a oonatrwtlre publlo pollor, b deolantloa of
     priOl$tieS in the allotmoat and lpproprtitloa thoro-
     oil and It la h8r8by doolared to be the pub110 polloy
     of th8 State aad laa8ntI81 to the pub110 vel?ar8 and
     for tb, benefit of the people that in the allotmnt
     and lpproprlatloa of tha waters defined la Artlole
     7467, of the Rovlr8d Civil St&tutor of Texas of 1925,
     pnfenwr    and priority be given to the ?ollwlng
     u8ea la the order ammd, to-witt
             I
                 . . . .
                                                                               -.
                                                                                    64



Honorable Robert 0. Penn, ?age 4


              “7.   Reonation      and ploaruro.'
              Arm10       76528 mad8, ln put,             as ?O~tWSt

              ’ ub-reo.    1. Th@ Board Of DiPeOtor8 of S&h
        DlatriiI
               t8 Sh811 bm. and a?8 hereby olot&d with
        the power and authority to adopt aad promulgateall
        8UOh PUaoMbl@ ti.8 Utd PO~tlOM        U  UO doemd
        wOtJ888PJ    ?OP pPe8OrVbg         th0   SUdt~7      OOXtditiOn Of
        all ntora ooatrolladby the Dirtriot, to prwoat
        vanto of vater, or the tmauthorlred tue thoreo?. to




              “Sub-800. 0. ASJ rlolatloa 0s tha proYl8Ion8
        of  this Act, or such ruler and regulatlona,Uter
        dw promulgationtheroof as herolna?ter provided
        for, Sb11 b ettitwrti., ld Sh411 be pWi8h.d by a
        ia 0not to lxaoed thcava 0s o nema dnd(#lo o .o o )
        bolhrr, or ImpHronm8nt la the oount7 ail 0s tha
        county vhere such offense taker plaoe, 4or8tIm
        not to oxcord thirtJ (#O) days, or by both Such flno
        and Imprl8oamnt . . .
          IItVX’itiDg th18 OpiXtiWt,Ye UO 888tdDg t&t tb
Board    DInotor8 0s th8 Dlrtrlot duly 8dopt.d 8nd PUbliShOd
         0s
the rules and regulatloru,as required by Article 76528.
          BJ Artlolo 16, goation 59 of the Constltutlon,SUPN,
the sagirlature Is empwend to authorlse the 0rganIsatloa0s
pub110 or qu&l-publio  corporationaoharged vlth the dut? of
SOcurIng to all the poop10 a11 0s th8 ben.?ltS o? ooxmervation,
protecting rlpulaa PigbtS,  if all7lXiSt, Vhil. SWiIQ the
Y&trPS ttdt vould OthOXWiSe b lOSt, ud at the SapU tJu
leowing to all 0s the poop10 0s the State the rights 0s flirh-


vhenln  rwh dIrtrI&   is ioa4ted. Chapter 2, Title 128, ibr-
aon's Civil Ststutea, md mm~lwntr theP8t.o.
              zh8 right     0s propartj,         and   the u8e th8r8or,
                                                                   sub-   is
ject    to the pollee      ponr.   of the State. Lombard0 T. CItT of
     Ronorablo Robert D. Penn, Page 5


     Dallas, 73 SW(2d) 575~ 30 Tex. Jr. 120, Sea. 58. As to the
     povor 0s th8 taglrlature to authorice the DIreotor8 0s the Red
     Blair Water Pwor Control DIrtPlot to adopt and promlgata
     ruaomblr   rub8 and PegIalbtiOaa, Cool8y, on Conrtitutional
     LImItatIon8, 8th Rdltloa, Vol. I, page 231, ha8 th& follovlng
     to uyt
               "8osrdS amlcOmml881On8 nwplaymltuportant
          part In the admlniatratlonof ou? law. The great
          SOOiai and IndubtrIal 8volutloa 0s the pa8t century,
          and the many d8mandS mado upon OUT Iuglrlatureby
          the increa8Ing cociplexlty 0s humn MtiVitiSS, have
          made essential the creation of these administrative
          bodioa and the delegation to then o? 08Ptaln poverr.
          Though lOgl8latIV8pwer CwOt be delegated to
          board8 and 00~80ioIu~ the Leqlalature araydelegate
          to them aarainistratlrerittiotio- in carryingout the
          purposes 0s a statute and various gov8rnmentalpoverr
^,        for the more efiicient adaIniLtratIoa Of the lav.'
               Undoubtedly the tegiSb&tW 18 VithoUt pOVer to dole-
     gate to a board or to an executive officer the paver to deolare
     vhat shall actually aoastltuto a criainal 0rm80.    This has
 7   been pointed out by numerous8UthOrItIe8,many Of vhIoh are
     cited In Ruling Case Lsv. Boo 6 R.C.L. 182. Such a delega-
     tion or paver IS held to be prohibited because of the dlvlslon
     or poverr provided for ln the conatItutIona of the states and
     the Federal constitution.
               Hwever,  a8 i8 tither Stated by this text, it s8
     competsnt for the bgirlatun   to authorire a OOEE!dSSiOII
                                                             to
     pPe8oribe certain dutler on vhlch the l&v may operate In impos-
     lng a penalty and in effeotuatfag the broad general purpose de-
     signed In enacting the law. Thlr observation IL vsll-Supported
     by the authorities cited. In other vords, the lagIrlatur8amy
     set out the gener81 purpose of the lav and leavelt to Some ad-
     eIn&tratlve body to fill In the dstallr by ml08 and rag&b
          .
               An ind.i8pOn8iblerequlreinemtIL that the EtatUt it-
     SOl? provide the penalty fOP tho VIOlatIOn Of the rules and re-
     gulations prescribed by the adminlatratlvebody. There mrut
     in a11 case8 be statutory 6uthorIty for deolarlng that an act
     amounts to a orlmo.

               Thur vhere the statute itSOl? preacribaa the punish-
     meat for vlolatlon8 of the regulation8 of the admInIatratIve
     body, It oaanot b8 said that It i8 uncoa8tItutIor.mlon the
       .
                                                                    ,. -
                                                                              66

.   .
        Bortonble   Robart D. Pam,   Page 6


        theory that 1bgiS~tiTe pave8 to Croat0 a trims la delegated
        to such 8 body.
                  A SpeOifiC illwtratlon 0s the application 0s tbi8
        prlnolple i8 presented In the 0888 of Unlted States v. OrImmt$,
        220 U.S. 506, 31 S. Ct. 480, 55 U.S. (L&d.) 563, who- It i8
        held that legislativepaver delegated to the Sooretary of Agrl-
        cultuP8 by th8 Forest Rerorw Act, m8kIng CrIBI~l the vlolatlon
        0s the ruler aad ngulationa  covering fOrSEt reasrvstion8 made
        and promulgated by him under authority of ruoh statutes is con-
        stItutIoaal. A detallsd diSOu88ion of this ~a88 at this point
        nuypraveblpfbl.
                  By the rot of #arch 3, 1891 (26 Stat. at L. 1103,
        ~hap.'56), U.S. Camp. Stat, 1901, page 1537),the President
        of the United States vaa authorlmd, from tImo to tlae, to
        set apart and rosame, in anj state or territory,public lands,
        vholly or b part oovered vith timber or undergrowth,vhether
        0s commercial value or not, as public forest reserortioru.
                    By subsequentleglslatloa the Secretary o? Agrlcul-
        ture, under the pwor given him by various statutes, vaa
        authorized, to "make provisions fop the prOtectIon agdnat
        destrwtion by fire and depredations upon the publio forests
        and forest reservations....~and ha may make such rules and
        regulation8   and establish such SePvlce a8 vi11 1nsuzV the ob-
        jeota 0s such resorvatlonsjnamely, to regulate      their oooupanoy
        and ULO, and to preserve the foreatn thereon from destruotloa;
        and any violation of the provlafonr of thI8 act or suoh rules
        and regulatlona   shall be puniahod,* as presoribed   In Revised
        gtatUte8, Sec. 5388, U.S. Coup. Stat. 1901, p. 3649, - vhloh,
        88 amended, provided for a rm 0s not IEorethan $500.00 and
        Imprlsonwat for not r&orethan tvelve montha, or both, at the
        discretion o? the oourt.
                  Under the author$tr of theme statutes, the Zewetary
        of Agrloulturo promulgatedand establIshed certain rules for the
        purpose or regulating the use and oacupenoy of the publo forest
        reservations,and among those so promulgated MI tho SOllovIngt
                   "Regulation45. All pbraonrmust sccuro per-
              mltr before grulng My StOOk In 8 forest ~eservo
              (with certein exceptions)."
                                                                     ... --
                                                                              67



Bonorrble     Robert D. Penn, P8ge 7


              The defendantr,   Orlmaud and Carajow   vece charged
vlth violating thl8 rule, arrdon tri81 contended that the
Rorert   Rererve Aat vu unooA8titutioAalin8ofm 88 lt dele-
gated to the Secretary of Agrloulture  the paver to tie ruler
md regulation8 and make violation thereo? 8 9e~al offense.
Thlr contention va8 8U8taiilOd by tha trial court and the
c88e var sp9ealed to the United State8 Suprem Court, vhere
the trial   court va8 z'eVOr8ed.
          In a rather exhawtive opinion by Mr. Juatlae Lemsr,
the COUH madO 8Om VOrJ ilbX8tAdiAg 8tatW%i+At8  vhloh ve
quote a8 iOiiOV81
           "That fCongm88 cannot delegate legialatlve
      power is a prlnolple universallyracognized as vital
      to the integrity tbndnniatensnce0r the system of
      govemntent ordained by the CoA8tltution,t Wmhall
      Field IrGo. vs. Xurk, 143 U.S. 692, 35 L. ad. 309,
      I2 Sup. Ct. Rap, 495. But the authority to m&e adminls-
      tratlva rule8 18 not a delegation of legi8l8tivepwex-,
      nor are such rule8 raised from an administntlve to a
      legislatlva character because the vlolatloA thereof 18
      punished 88 a public OffeASe.
           *xt 18 true that there la no act OS CoAgresr
     vhloh, in exprees terns, declare8 that It shsll be
      unlawful to grime sheep 0~ 8 forest reserve.   But the
      statutes from vhloh ve h8ve quoted declare that the
      privilege of using re8ervi38for ' all proper and
      lawful purpo8e8* ia subject to the proviro that the
      person 80 u8Ug them 8h811 conply 'vlth the rule snd
      regulations ooverlng stid forest reservation.~   The
      sama act makes it 821ottewe to violate those reguls-
      tloAaj t&t   i8, to u8e them othervlre than in ~00ord8Ace
      vlth the rule8 establl8hedby the Secretary. Thus the
      lmplaad llceA8e under vhloh the United State8 had
      suffered Its public domain to be used a8 a pasture
      for sheep and cattle, mentioned in Buf'ordv. Routs,
      133 U.S. 326, 33 L. ed. 620, 10 sup. ct. Rep. 305,
     +a8 curtailed and qualified by Congress, to the ex-
      tent that ruch privilege should not be exerolsed l.n
      oontraventionof the rule8 and regulations. Wllaox
      v. Jack8on, 13 Pet. 513, 10 L. ed. 271,
Honorable Robert D. Penn, Page 8


          "If, 8ft.W the plL888gOOf the 8Ot &ridthe
     promulgation of the rule, the defendant8drove and
     grued thea 8hWp upon the rer)erve,la vlolrtloa
     of the regulatlo~, the7 were Peking an ualavhl
     we Of the gOVOl'nmlIt'8 DrOQOPty.  In do-   80
     they tho?ebP mulo thu8elves liable to the pus1t.P
     iEpO8Od w COII@'@88."
          Ia a 8Ub8ecpiOat case ari8ing in TOXU, our Court of
OrLm5nalAppealr enu?iolated  smoh the 8ame rule la oonaeotloa
vlth the Tlok Eradloatlon  Lav,,xhioh at th8 time lppoarod in
Ax-tide7312 et 8Oq. (II.0.S.x911), but vhloh 18 aov oodlfled
a8 Artiole 15250 of the Penal Code. Mul.ke~v. Stat@, 83 Tex.
Cr. 1, 201 S.W. 991.
            Thi8 l8V areated the EiVO Stook SUtit8rJ Qd88iOn
and pre8orlbed it8 dUtie8 aad pwerr.     Under that lav the COW
miorion vas "authorized and empwered to ertabll.rh,   maintain
~andenforoe suoh quamatinellnes and sanltaI7awle8 a8 It may deem
neoesrar~,....   Ql8WAdiM mf dilt?fiOt,COW&y OF &UU’tOf OOuntf,
within thlr rtato vhen It &all detemalne the faot that oattle
or other live 8took in ruoh di8triot, oounty or part of oounty,
am affeotrd....    to dco and promulgate rule8 anb rogulatlona,
whloh 8hall permit aad govera the inrpeation,....treatment,
handling and nmthod and -P       of dellverP and ohlpnmat of
cattle and Other llV0 8tOOk frOm a qUaraI&lN d&ltFlOt, OOtWP
OC p8l'tOf OOIUltJintO Other bi8triOt8....8ha11 g&V0 nOti
of such rule8 8~13~egta&btloa  by proolanst'lonirrued by the
governor." Vernon’8 Sayler' Ann. Clv. St. 1914, tit. 731.5.
          OthOP provl810~  la the hr protided that no oattlr
or other livertook oould b8 moved Tom one quamntlnod dilrtrlet
to another lxoept In the zmnaer provided by tha oomml88ion.
          Under the authority ot therrestatrL8, the Live Steak
Sanitary Commi88iea promulgatedd,la the mmner pro8orlbed,order
III, vhloh provided:
          'It 8ha11 be unlrrwul for any cattle to bo ID*-
     ed Into, Vlthln, or fmm 88ld area Until thoP have
     been lnrpeoted and oartii'ledto by an inrpeotor o?
     the Live Stook Saulty CoaPi88ion or the Vnlted btate8
     Bureau of Animal lDdu8try, eta.”
Honorable Robert D. Peaa, Page 9


          D8fadaat Hulkof var charged vlth Ylolatioaof
order III, and, oa trIa1, vu ooavloted In the lover oourt,
from vhioh he appealed to the oourt of orlmlnal appealr.
He contended that the lnformtloa oa vhAoh he va8 oonviot-
ed charged np oifenee beoawe It ohaqed the rlolatlon    o?
aa order premorlbed br the LIwo Stook Seal-     C~88lon,
vhioh we8 AOt aa 8Ot Of th8 bgi8htUl'O,   aad th8t the h&8-
lature oould not delemte the lav-msking paver to raid oom-
mi8810~ In vlolatIon of Seotlon 1, Art. 3 of the Coa8titutioa.
          The Court oi CrImInal Appea& afilra8d the trial
oourt, oItIng AUl8O~OU8authorltier su8talnIng it8 holding.
The oourt 8tateds
             “Under the80 authorltle8ve thiak the author-
        ity giVeA t0 Our liV0 8toOk wtarr    Wlm4I88IOn t0
        quarantinelive 8twk and to adopt ruler ~4 regU.la-
        tlan8 to enforoe the 8ame4,rhen prqperl7 promulgat-
        ed by thr Oovernor,18 not the exeroise of Legiela-
        tive funotlon8 by the 00~m~I88lon,and that ruoh
        rule8 and rogdationr 80 properly promulgated are
        valld, and the violation thereof may bo nrdr an
        offense. Thi8 rerultr In holding that th8 indiot-
        ment herein ua8 valid In ohrglng an Offen8e."
          lie do not con8ldm the 0880 of Dockery v. State,
93 Rex. Cr. R. 220, 247 S.Y. 508, vhich WM oited by you in
your brlet a8 oontrolllng. Although the Bklke~ cane wallde-
olded lrsr than flvr year8 beion the Doolceryca8e by the
8ame oourt, the 00upf doe8 aOt oonslder or alto the blulkey
cue as being IA aoafliot.
          In the rtatute oo~ldered la the Doukeryaa80, AO
pr0Vi8iOa va8 made for promulgat%ag t&e rule8 andregulatIoa8
of the Stat0 Fire Harshal. The ~gi8l&U'O attempted to dole-
gate to the raar8ha1,the paver and lutharlty to prrroribe rule8
applicable throughout the Stat., vlthout 8pPUent rea8on ior
not pre8orlblng8uah rule8 itreli. Illth0 NulkrJ Care 8lld
under the 8tatuter being aamldered in fhi8 OpipLon, deflalte
method8 of promulgationare provided, and the rril.8promulgat-
ed we to be applloable only to lImIted pOrtIOn8 o? the State.
The fire marshal In the Dookery situation MI given unlimited
discretion In formulatingrule8 and regulation8 In regard to
fir8 ewape8, vlthaut any lndlaation of the PurPore to be
i           1   .”




                     Honorable Robert D. PeAA, Page 10


                     aooomplirhed by suoh regulation8and rules. Ye believe that
                     If there had been any real nrroe88ltpfor giving the fire
                     mr8hal 8uah a vlde diroretlon,the rtatute afght have bean
                     upheld.
                               At any rate, ve 8ee by the Mulkey aa8e, that the
                     empwering of a board or corml88loa to prerorlbe oertrln rule8
                     and regulatIoA8 aAd maklng the vlolatlon of 8uOh rule8 and
                     regulatlonr a peaal offense vlth prerorlbed peMltle8 18 not,
                     par 80, uncon8tItutIa~l.
                               The ~gi8btU.N    it8elf ha8 pa88ed laV8 l%gUkSting
                     the right8 of the pub110 to the vater8 of the river ad the
                     lake, and bar provided for the proteotlon of these rights by
                     authorlrlng the Board of ltlreotora to promulgate rea8onable
                     poliae and 8anltary regulations.

                        Ped Rl~~~~~~"P~~e",'~~~t~~~~r~~tth~3~~         ~~6~~~
                     ~~~IfIoall~ held that the rule8 and reguiationsa8 pros&at-
                     ed by the Board of Mreotors of the DI8trlot vere rearoaable.
                     The rulas aad regulationa of the Red Bluff Water Parer Control
                     District vem again upheld by the Court of Civil Appeal8 at
                     xl Pa80 IA an opinion    ded dowA in the case 31 Roluld XI
                     Roberson, et al v. Redv luff Water Pover Control Dirtriot OA
                     June 6, 1940, (not Pet beported).
                                The facts in the Dlverslon Lake Club V. Beatb tale,
                     86 SU (26) 441, cited by you, 18 &early di8tinguisbablOfX'on
                     the f8Ot8 1nVOlVed IA the iA8t8lltCMe.    IA the biVer8iOn I&k0
                     Club case a private corporation, vhIoh ha8 M authorIt? In lay
                     to appropiate   the vater of a navigable 8trean, va8 lnv$lved.
                     In thfs Oase the Club attempted to appropriate the vatere of a
                     navigable strem to the excluslo~ of the publio, and for the
    i
                     pIAL-   of OreatiAga private hunting and fishing pre8arve.

        :                      In the lnntant.came, the rule8 and regulation8pro-
                     mulgated by the Red Bluff Water Pover Control Mstrict are
                     applicable to all perrow alike. 190attempt 18 made to exclude
                                                               -.
                                                                         ';)'I
                                                                    '.        .


Bonorablo Robert D. Pm,    ?ago 11


the publio rron tlrhing, o rother*lre la~oylng th evater8 o f
the Dlrtrlot.  RaorwtIoaal  prlvlleger and ?aollltler of the
Mrtrlot are offered to the g8n8Fal pub110 on term8 that are
equal to all, aad under rule8 and regulation8vhioh have been
jud$olally d8tormlnod to k rea8onablo  aad propor.
          &8 t0 JOUl' 8Ug@8tiOa   tht  8 OPilSiMl pFO8OOUtiOa
would not 118 la thir lnrtmo~, booau8e of the hot that the
penalty provided In ~tlole ‘f652a 18 not oarrled over into
the Penal &de, your 8tt8nMOn 28 oalled to the feat that
Artlolo 7698 vu not elvoted until the yw       1935, tea year8
after the la8t oodifluatloa   of the pwial Wd8.

          Th8refor8, In vl8v of tho foregoing authoritie8 you
are r.a8prot~1y advlwd that it 18 the opiplon o? thI8 depart-
ment that the Board o? Mreatorr  of th8 Red Blu?? Uater Paver
Oontrol Dl8trlot Iry promulgate reasonable ruh8 and regula-
tlon8 vhioh may ?orm the ba8ir o? a orlalirulproseoutlan;
hovever, ve are not undortaklng to pa88 upon the validity of
any rule or regulation thw promulgated or vh8ther i&&e ha8
been a vlolatlon o? any rub or regulation under the partloular
fact8 pFO8OAtOd br YOU.
            Trulting that this 8ati8?aatari~y di8pO808 o? your
Inquiry,   ve remain

                                       YOU?8 very truly




                                              D. Burl0 ad88
                                                   h8818t8nt


DBDrAli